DETAILED ACTION

Claim Objections
Claim 44 is objected to because of the following informality:
In claim 44, line 4: change “is” to - - are - - 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites a surface roughness of the slant sidewall “is about 1 µm to about 5 µm”. However, no details are provided (either in the claim or the specification) regarding this claimed numerical range, either in how the measurement is made to obtain such values, or the units of measurement for the values claimed. Without any further clarification, the numerical values claimed do not have enough meaning in order to render the claim definite. Furthermore, the claim does not indicate 
//
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “a ratio of the top diameter to the bottom diameter is in a range from about 0.5 to about 2”.  
Claim 2 also depends upon claim 1, which further states “wherein each of the conductive structures has a first surface, a second surface opposite to the first surface and a slant sidewall connecting the first surface and the second surface, and each of the conductive structures has a top diameter greater than a bottom diameter thereof”.
Since the top diameter of the conductive structure is claimed to be greater than the bottom diameter, and the conductive structure has slant sidewalls, this would be a 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2014/0353823 A1, hereinafter ‘Park’).
As to claim 1, Park teaches a package structure (figure 1), comprising: 
an insulating encapsulation (60); 
at least one die (40), encapsulated in the insulating encapsulation, wherein a sidewall of the at least one die is in contact with the insulating encapsulation; 

conductive terminals (within layer 70, indicated by arrow on following page annotated drawing), disposed on a rear side of the at least one die, electrically coupled to the at least one die, and free from the insulating encapsulation, wherein positioning locations of the conductive terminals are within a positioning location of the at least one die, and the conductive terminals are laterally surrounded by the conductive structures in a vertical projection in a stacking direction of the conductive terminals and the at least one die, 
wherein each of the conductive structures has a first surface, a second surface opposite to the first surface and a slant sidewall connecting the first surface and the second surface, and each of the conductive structures has a top diameter greater than a bottom diameter thereof (as clearly evidenced by figure 1), 
wherein each of the conductive structures has a plurality of pores distributed therein (material of conductive structures can be made from copper, and could also be of a conductive paste, which is known to form pores, as discussed in the previous non-final office action, dated October 22, 2021). 



claim 5, Park teaches conductive structures (50) that are tapered, as clearly evidenced by figure 1.  Thus, the encapsulant (6) surface contacting the conductive structures, and the conductive structures themselves, have a slant sidewall, and thus those surfaces have a surface roughness.

As to claim 44, Park teaches a redistribution layer (70), disposed between the at least one die (40) and the conductive terminals in the stacking direction and in contact with the insulating encapsulation (60), wherein the conductive terminals are electrically coupled to the at least one die through the redistribution layer and the conductive structures.

    PNG
    media_image1.png
    602
    947
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claim 45 is also objected to, as being dependent upon an objected claim.)


Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5, 7, 44, and 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  With specific regard to claim 5, applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive.  The applicant has argued:  “It is submitted that the claimed surface roughness is referred to as “a minimum peak to a maximum peak of the surface roughness”.”  However, it is noted that this more detailed explanation of surface roughness is not disclosed within the applicant’s specification or claims.  Further, as noted in MPEP 2145, “arguments of counsel cannot take the place of factually supported objective evidence.”
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812